                Case 5:17-md-02773-LHK Document 806 Filed 11/29/18 Page 1 of 6


           1   Counsel Listed on Signature Page

           2

           3

           4

           5

           6

           7

           8
                                           UNITED STATES DISTRICT COURT
           9
                                       NORTHERN DISTRICT OF CALIFORNIA
          10
                                                  SAN JOSE DIVISION
          11
               IN RE: QUALCOMM ANTITRUST                      Case No. 5:17-md-02773-LHK-NMC
          12   LITIGATION
                                                              JOINT CASE MANAGEMENT
          13                                                  STATEMENT
          14   This Document Relates To:
                                                              Date:      December 6, 2018
          15   ALL ACTIONS                                    Time:      1:30 p.m.
                                                              Dept.:     Courtroom 8, 4th Floor
          16                                                  Judge:     Hon. Lucy H. Koh
          17                                                  Trial Date: June 24, 2019
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                           JOINT CASE MANAGEMENT STATEMENT
                                               Case No. 5:17-md-02773-LHK-NMC
1312601
                Case 5:17-md-02773-LHK Document 806 Filed 11/29/18 Page 2 of 6


           1          Pursuant to the Court’s November 13, 2018, Order Continuing Further Case Management

           2   Conference (MDL ECF No. 793), the MDL Plaintiffs (“Plaintiffs”) and Defendant Qualcomm

           3   Incorporated (“Qualcomm”) (collectively, the “Parties”) have met and conferred and hereby

           4   submit this Joint Case Management Statement, which reports on developments since the Parties

           5   filed their November 7, 2018, Joint Case Management Statement (MDL ECF No. 785).

           6   I.     ORDERS, PLEADINGS, AND MOTIONS
           7          On November 14, 2018, Plaintiffs filed a Supplemental Statement in Support of Motion to

           8   Approve the Form and Manner of Class Notice.

           9   II.    EXPERT DISCOVERY

          10          Qualcomm served its merits expert reports on November 16, 2018. Plaintiffs’ rebuttal

          11   reports are due on December 7, 2018.

          12          Plaintiffs’ Statement

          13          Plaintiffs have raised concerns regarding Qualcomm’s failure to provide materials relied
          14   on by its experts despite Plaintiffs seeking those backup materials repeatedly.
          15          First, Qualcomm’s expert, Dr. Chipty, referenced a number of interviews in her expert
          16   report, including a phone call with the IDC (FN 106); interview with Tyler Markheim, Principal
          17   Financial Analyst at Qualcomm (FNs 143, 357, 524); interview with Libby Albrecht, Senior
          18   Financial Analyst at Qualcomm (FNs 143, 357, 524); interview with Baaziz Achour, Senior Vice
          19   President of Engineering at QCT (FN 483); interview with Victoria Chen, Senior Vice President,
          20   Legal Counsel of Qualcomm (FN 483); interview with Marc McCloskey, Senior Director of

          21   Finance of Qualcomm (FN 483); interview with Will Wyatt, Vice President of QCT (FN 526);

          22   interview with James Thompson, Executive Vice President of Engineering and Chief Technology

          23   Officer of Qualcomm (FNs 589, 593, 596, 599); and an interview with Tim Durkin, Senior

          24   Director of Finance of Qualcomm (FN 592). Plaintiffs have sought those interview notes and

          25   related documents, and Qualcomm has claimed that “Dr. Chipty does not have, and is not relying

          26   on, any unproduced notes from the interviews you identified.” This is inconsistent with the

          27   contents of the expert report. For example, Dr. Chipty referenced specific language from her

          28   interview with James Thompson when she noted: “I understand that Qualcomm purchased fusion

                                                                1
                                            JOINT CASE MANAGEMENT STATEMENT
                                                Case No. 5:17-md-02773-LHK-NMC
1312601
                Case 5:17-md-02773-LHK Document 806 Filed 11/29/18 Page 3 of 6


           1   chipset solutions on an ‘opportunistic’ basis when doing so resulted in a more advanced SoC

           2   relative to the fully-integrated SoC’s that Qualcomm was selling at the time.” Chipty Report at

           3   187, n. 596. Additionally, Dr. Chipty cites interviews for information she then used to interpret

           4   data and perform the analysis underlying her report, making it implausible that she directly

           5   inserted interview information into a report draft (for example, she states that “[b]ased on [her]

           6   interview with Qualcomm’s Will Wyatt,” she learned about the structure and accrual of

           7   incentives and rebates, upon which information she then bases her conclusion that “the volume of

           8   incentives and rebates that the customers analyzed in Exhibit 30A-B receive on at-issue chipsets

           9   should not substantially decrease if the customer moves non-at-issue chipset purchases from

          10   Qualcomm to other suppliers.”)” Id. at 142, n. 435. Qualcomm has refused to answer Plaintiffs’

          11   questions attempting to clarify what back-up materials exist, i.e., whether a member of Dr.

          12   Chipty’s staff or anyone else took notes that Dr. Chipty considered in the course of preparing her

          13   opinions as reflected in her footnotes.

          14          The parties expressly agreed at the start of this case, ECF No. 32, that “expert notes

          15   expressly relied upon and/or cited in support of an opinion or fact” should be disclosed.

          16   Qualcomm must disclose any documentation for these extensive interviews, which are cited and

          17   relied upon throughout the Chipty report.

          18          Second, Qualcomm has refused to produce Dr. Nevo’s backup data relating to a

          19   whitepaper that Dr. Nevo and another expert (Robert Willig) authored for Qualcomm and

          20   provided to the Federal Trade Commission in 2016 (“2016 whitepaper”).

          21          Plaintiffs’ expert, Ken Flamm cited the 2016 whitepaper in his opening merits report. Dr.

          22   Flamm’s hedonic regressions utilized the same ten characteristics that Drs. Nevo and Willig used

          23   in the 2016 whitepaper, as this Court noted in its certification order. ECF No. 760 at 34. In his

          24   November 16, 2018 rebuttal report, Dr. Nevo has expressly relied upon the 2016 whitepaper (FN

          25   384) in an effort to rebut Dr. Flamm’s claims about Dr. Nevo’s work regarding hedonic

          26   regressions and quality-adjusted prices. Dr. Nevo argues that his use of characteristics in his

          27   2016 whitepaper is different from what Dr. Flamm contends. If Dr. Nevo wants to make claims

          28   about what his prior work encompassed, he should be required to produce the backup data for the

                                                                 2
                                             JOINT CASE MANAGEMENT STATEMENT
                                                 Case No. 5:17-md-02773-LHK-NMC
1312601
                Case 5:17-md-02773-LHK Document 806 Filed 11/29/18 Page 4 of 6


           1   2016 whitepaper.

           2          Qualcomm’s Statement

           3          Dr. Chipty did not rely on any interview notes, so there is nothing for Qualcomm to

           4   produce. The parties agreed that certain materials would not be subject to disclosure in this case.

           5   Among them are “expert’s notes, unless they are expressly relied on and/or cited in support of an

           6   opinion or fact.” Qualcomm has produced the backup materials that are required to be disclosed

           7   under the parties’ agreement (ECF 32). Plaintiffs assert that because Dr. Chipty cited the

           8   interviews in her report, Dr. Chipty must have taken undisclosed notes from those interviews.

           9   That speculation is incorrect. Dr. Chipty did not take notes during interviews with Qualcomm

          10   employees or officers—she input any changes or quotes directly into the working draft of her

          11   report. And the parties agreed that “[n]either side must preserve or disclose . . . drafts of expert

          12   reports, analyses, or other work product.” (ECF 32 at 12).

          13          Qualcomm has no obligation to disclose backup materials from the paper that Dr. Nevo

          14   co-authored in 2016 with Dr. Willig (who is not a retained expert in this litigation). In his expert

          15   report and declarations in this case, Dr. Flamm has made representations about the paper’s

          16   regression model and choice of variables—aspects that are facially apparent. E.g., “A model

          17   conceptually similar to this is utilized to measure quality‐adjusted prices for cell phones by

          18   Qualcomm’s economic experts Nevo and Willig”; “Qualcomm experts Nevo and Willig use a

          19   hedonic price function to estimate quality‐adjusted prices;” “Nevo and Willig employed similar

          20   hedonic concepts, using time period dummy variables in a hedonic regression to measure change

          21   in quality‐adjusted prices;” (Report of Dr. Kenneth Flamm ¶¶ 122, 289, n.91). Dr. Nevo, in turn,

          22   responded to Dr. Flamm’s characterizations of the paper’s regression model and choice of

          23   variables, and did not rely upon any backup materials from the paper in order to do so, as the facts

          24   are apparent from the face of the paper. Neither party is under any obligation to produce backup

          25   materials for papers cited by their experts, even if the expert was one of the authors of a cited

          26   paper. Indeed, Plaintiffs’ expert Professor Elhauge cites a number of his own publications and

          27   did not provide backup materials associated with them. E.g., Report of Einer Elhauge, n.11, 45,

          28   167–68, 303–06.

                                                                 3
                                             JOINT CASE MANAGEMENT STATEMENT
                                                 Case No. 5:17-md-02773-LHK-NMC
1312601
               Case 5:17-md-02773-LHK Document 806 Filed 11/29/18 Page 5 of 6


           1                                                 KEKER, VAN NEST & PETERS LLP
           2

           3   Dated: November 29, 2018               By:    /s/ Robert A. Van Nest
                                                             ROBERT A. VAN NEST
           4                                                 EUGENE M. PAIGE
                                                             JUSTINA SESSIONS
           5                                                 JESSELYN FRILEY

           6
                                                             Gary A. Bornstein (pro hac vice)
           7                                                 Yonatan Even (pro hac vice)
                                                             CRAVATH, SWAINE & MOORE LLP
           8                                                 Worldwide Plaza
                                                             825 Eighth Avenue
           9                                                 New York, NY 10019-7475
                                                             Tel.: (212) 474-1000
          10                                                 Fax: (212) 474-3700
                                                             gbornstein@cravath.com
          11                                                 yeven@cravath.com

          12                                                 Richard S. Taffet (pro hac vice)
                                                             MORGAN, LEWIS & BOCKIUS LLP
          13                                                 101 Park Avenue
                                                             New York, NY 10178-0060
          14                                                 Tel.: (212) 309-6000
                                                             Fax: (212) 309-6001
          15                                                 richard.taffet@morganlewis.com

          16                                                 Willard K. Tom (pro hac vice)
                                                             MORGAN, LEWIS & BOCKIUS LLP
          17                                                 1111 Pennsylvania Avenue NW
                                                             Washington, DC 20004-2541
          18                                                 Tel.: (202) 739-3000
                                                             Fax: (202) 739 3001
          19                                                 willard.tom@morganlewis.com

          20                                                 Geoffrey T. Holtz (SBN 191370)
                                                             MORGAN, LEWIS & BOCKIUS LLP
          21                                                 One Market, Spear Street Tower
                                                             San Francisco, CA 94105-1596
          22                                                 Tel.: (415) 442-1000
                                                             Fax: (415) 442-1001
          23                                                 donn.pickett@morganlewis.com
                                                             gholtz@morganlewis.com
          24
                                                             Attorneys for Defendant
          25                                                 QUALCOMM INCORPORATED

          26

          27

          28

                                                              4
                                          JOINT CASE MANAGEMENT STATEMENT
                                              Case No. 5:17-md-02773-LHK-NMC
1312601
               Case 5:17-md-02773-LHK Document 806 Filed 11/29/18 Page 6 of 6


           1                                                 SUSMAN GODFREY LLP

           2
               Dated: November 29, 2018               By:    /s/ Kalpana Srinivasan
           3
                                                             Kalpana Srinivasan
           4                                                 Marc M. Seltzer
                                                             Steven G. Sklaver
           5                                                 Amanda Bonn
                                                             Oleg Elkhunovich
           6                                                 Krysta K. Pachman
                                                             SUSMAN GODFREY LLP
           7                                                 1900 Avenue of the Stars, Suite 1400
                                                             Los Angeles, CA 90067
           8
                                                             Joseph S. Grinstein
           9                                                 SUSMAN GODFREY L.L.P.
                                                             1000 Louisiana Street # 5100
          10                                                 Houston, TX 77002

          11                                                 Joseph W. Cotchett
                                                             Adam J. Zapala
          12                                                 Mark F. Ram
                                                             Brian Danitz
          13                                                 Michael A. Montano
                                                             COTCHETT, PITRE & MCCARTHY
          14                                                 840 Malcolm Road, Suite 200
                                                             Burlingame, CA 94010
          15
                                                             Plaintiffs’ Co-Lead Class Counsel
          16

          17                                                 Plaintiffs’ Steering Committee:
                                                             Steve W. Berman
          18                                                 HAGENS BERMAN SOBOL SHAPIRO
                                                             1301 2nd Avenue, Suite 2000
          19                                                 Seattle, WA 98101

          20                                                 Jeff D. Friedman
                                                             Rio S. Pierce
          21                                                 HAGENS BERMAN SOBOL SHAPIRO
                                                             715 Hearst Avenue, Suite 202
          22                                                 Berkeley, CA 94710

          23

          24

          25

          26

          27

          28

                                                              5
                                          JOINT CASE MANAGEMENT STATEMENT
                                              Case No. 5:17-md-02773-LHK-NMC
1312601
